[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Sanchez v. Wainwright, Slip Opinion No. 2021-Ohio-747.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                           SLIP OPINION NO. 2021-OHIO-747
     THE STATE EX REL. SANCHEZ, APPELLANT, v. WAINWRIGHT, WARDEN,
                                         APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State ex rel. Sanchez v. Wainwright, Slip Opinion
                                   No. 2021-Ohio-747.]
Habeas corpus—R.C. 2969.25—Compliance with R.C. 2969.25(A) is mandatory,
        and failure to comply with the statute warrants dismissal of the complaint—
        Court of appeals’ judgment of dismissal affirmed.
    (No. 2020-0994—Submitted January 26, 2021—Decided March 16, 2021.)
        APPEAL from the Court of Appeals for Marion County, No. 9-20-13.
                                    ________________
        Per Curiam.
        {¶ 1} Appellant, Jesse Sanchez, an inmate at the Marion Correctional
Institution, appeals the judgment of the Third District Court of Appeals dismissing
his petition for a writ of habeas corpus. We affirm.
                               SUPREME COURT OF OHIO




                                     Background
        {¶ 2} In August 2016, Sanchez pleaded guilty to four counts of trafficking
in cocaine and one count of engaging in a pattern of corrupt activity. With respect
to three of the cocaine-trafficking counts, the trial court imposed prison sentences
of eight years, to be served concurrently with each other and with the six-year
prison sentence imposed for the engaging-in-a-pattern-of-corrupt-activity count.
The trial court sentenced Sanchez to a prison term of six years for the other cocaine-
trafficking count, to be served consecutively to the other sentences, for an aggregate
prison sentence of 14 years.
        {¶ 3} On April 24, 2020, Sanchez filed a petition for a writ of habeas corpus
in the Third District Court of Appeals. Sanchez alleged that his sentences were
void because the trial court failed to make the statutorily required findings under
R.C. 2929.14(C)(4) before imposing consecutive prison sentences.
        {¶ 4} In July 2020, the court of appeals granted the motion to dismiss of
appellee, Warden Lyneal Wainwright, for two reasons. First, the court held that the
petition failed to satisfy the requirements of R.C. 2969.25. And second, the court
held that the petition failed to state a claim cognizable in habeas corpus, because
habeas corpus is not the proper vehicle by which to raise sentencing errors.
        {¶ 5} Sanchez appealed to this court.
                                    Legal analysis
        {¶ 6} R.C. 2969.25(A) requires an inmate who commences “a civil action
or appeal” against a governmental entity or employee to file an affidavit containing
“a description of each civil action or appeal of a civil action that the inmate has
filed in the previous five years in any state or federal court.” The affidavit must
include (1) a brief description of the nature of the civil action or appeal, (2) the case
name, case number, and court in which the civil action or appeal was brought,
(3) the name of each party to the civil action or appeal, and (4) the outcome of the
civil action or appeal. R.C. 2969.25(A). “Compliance with R.C. 2969.25(A) is




                                           2
                                  January Term, 2021




mandatory, and failure to comply will warrant dismissal.” State v. Henton, 146
Ohio St.3d 9, 2016-Ohio-1518, 50 N.E.3d 553, ¶ 3.
         {¶ 7} Sanchez did not attach an affidavit of his prior civil actions or appeals
to his petition. He did not address that defect in his memorandum opposing
Wainwright’s motion to dismiss, nor does he discuss it in his merit brief before this
court.
         {¶ 8} The court of appeals correctly dismissed Sanchez’s habeas petition
for failure to comply with R.C. 2969.25(A).            Because we agree with that
disposition, it is unnecessary for us to consider whether the substance of the petition
states a claim cognizable in habeas corpus.
                                                                   Judgment affirmed.
         O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                  _________________
         Jesse Sanchez, pro se.
         Dave Yost, Attorney General, and Daniel J. Benoit, Assistant Attorney
General, for appellee.
                                  _________________




                                            3